12/13/2021
                                        7717'"13
           IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 21-0559


                                         DA 21-0559
                                                                      FILED
SERGIO VALDEZ SALAS,
                                                                       DEC 13 2021
                                                                     Bowen    Greenwooa
             Plaintiff and Appellant,                              Clerk of Supreme Court
                                                                      State cif Mont a „


      v.                                                            ORDER

ARBY'S,

             Defendant and Appellee.


       This Court reviews briefs to ensure compliance with Rules 10 through 13 of the
Montana Rules of Appellate Procedure. In orders issued November 15 and November
29, 2021, this Court rejected two previous briefs filed by Appellant due to organizational
and substantive deficiencies under these rules. On December 10, 2021, Appellant Sergio
Valdez Salas filed his second revised opening brief. After reviewing Appellant's second
revised brief, this Court has determined to accept the filing as submitted.
       However, we note an issue regarding Appellant's compliance with M. R. App. P.
10(4), which provides that "Papers presented for filing shall contain a certificate of
service in the form of a statement of the date and manner of service and of the names and
addresses of the persons served, certified by the person who made service. Proof of
service may appear on or be affixed to the papers filed." The certified mail receipt
Appellant affixed to his brief may indicate service on Appellee, but the filing lacked a
certificate attesting the brief was served.
       Therefore,
       IT IS ORDERED that within ten (10) days of the date of this Order, Appellant
shall file a certificate of service, which certifies that service of the opening brief was
made upon all parties of record.
       The Clerk of this Court is directed to provide a copy of this Order to all parties and
counsel of record.
       DATED this 13th day of December, 2021.
1


    For the Court,




                 Justice